Title: To George Washington from Timothy Pickering, 23 September 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            Department of State Septr 23. 1795.
          
          I have the honour to inclose a copy of Governor Fenner’s letter of the 12th instant which will show in what manner he has complied & will comply with your requests respecting Mr Moore the British Vice Consul at New-port, and Captain Home; and the sense of the people on your measures in this case. I think they will be universally acceptable.
          Mr Wolcott went last Friday to Elizabeth-town to meet Mrs Wolcott with whom he returned last evening. I then stated to him my ideas in regard to the communications proper to be made to Mr Pinckney on the subject of commerce with the Spanish dominions; in which he concurred. From all the information we can obtain, we conclude that no definitive instructions can be given; there is so little ground to expect any material relaxation in her narrow colonial system: but if any considerations

whatever, particularly those which appear strongly to have impressed Mr Short, should induce any favourable change, then the information we shall transmit will show Mr Pinckney what objects are really desirable to obtain, and which merit a preference, if partial benefits only can be secured. All this will be accomplished to-day; and the dispatches be ready to send off by the first conveyances: & if none offer more direct, they will go by the way of England; a route which, according to Mr Taylor’s information, Mr Short has formerly recommended. With the greatest respect I am sir, your obt servant
          
            Timothy Pickering.
          
        